Citation Nr: 1446561	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO. 08-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for skin cancer and residuals thereof, to include malignant melanoma, squamous cell carcinoma, basal cell carcinoma and pre-cancerous actinic keratosis, to include as due to herbicide exposure.

2. Entitlement to service connection for a lung disability, to include bilateral lung nodules.

3. Entitlement to service connection for a liver disability, to include liver cysts.

4. Entitlement to service connection for residuals of a cold injury, to include peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the RO denied service connection for skin cancer in an August 2007 rating decision and denied service connection for a lung disability, a liver disability, and residuals of a cold injury in a December 2011 rating decision. The Veteran timely and separately perfected appeals as to both of these decisions. 

During the course of the appeal, the RO granted service connection for a low back disability in a December 2011 rating decision. As the grant of service connection represents a full award of the benefits sought on appeal with respect to that claim, the Board finds the claim is no longer on appeal.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2010. A transcript of the hearing is associated with the claims files. The Veteran and his son testified at a Washington D.C. hearing before the undersigned Veterans Law Judge (VLJ) in July 2014. A transcript of that hearing is associated with the Veteran's electronic claims file.

The Board remanded the issue decided herein for additional development in July 2010. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of new and material evidence sufficient to reopen a claim of service connection for a skin rash has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See February 2010 and July 2014 Hearing Transcripts. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for bilateral lung nodules, a liver disability, and residuals of a cold injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise that skin cancer and residuals thereof, to include malignant melanoma, squamous cell carcinoma, basal cell carcinoma, as well as pre-cancerous actinic keratoses, are causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for skin cancer and residuals thereof, to include malignant melanoma, squamous cell carcinoma, basal cell carcinoma and pre-cancerous actinic keratosis, have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013). In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). First, the Veteran has a current diagnosis of skin cancer, including squamous cell carcinoma, basal cell carcinoma and actinic keratosis. Second, the Veteran has stated that his equatorial sun exposure while in Thailand caused his skin cancer. The Veteran's personnel records reflect that he was stationed at Korat Royal Thai Air Force Base (RTAFB) from 1966 to 1967; his DD-214 reflects 11 total months of foreign service. Thus, the evidence supports the Veteran's contention of sun exposure in Thailand. 

The Veteran was provided with two VA examinations following the Board remand, but only the August 2010 opinion is adequate for VA purposes. See Dalton v. Peake, 21 Vet. App. 23 (2007). The August 2010 VA examiner determined that it was less likely as not that the Veteran's skin cancer was related to his military service, based on the fact that his lengthy post-service career as a carpenter likely resulted in the long-term sun exposure necessary to cause skin cancer. The examiner noted that there was a surgical scar of the right arm from melanoma removal, a cryosurgery scar on the right forearm from squamous cell cancer removal, a surgical scar in the hairline just posterior to the left ear from surgical removal of basal cell cancer, a right temple scar from removal of squamous cell cancer, and faint patches scattered over the bilateral forearms from treatments of solar damage lesions.  The examiner diagnosed melanoma of the right bicep (resolved), recurrent solar damage skin lesions (Actinic Keratosis), recurrent basal cell and squamous cell skin cancers of the face and arms.

The Veteran submitted a January 2012 letter from his private dermatologist. In the letter, the dermatologist opined that, after reviewing the medical records, the Veteran's equatorial sun exposure on the flight line while on active duty service in Thailand more likely than not caused the Veteran's current skin cancers. There is no evidence indicating that either opinion is not competent or credible, and both are based on a review of the medical evidence and supply a supporting rationale.

As both medical opinions are competent, credible, based on the accurate medical facts and supply a rationale, there is no reason to favor one opinion over the other. Therefore, the Board finds that the evidence is at least in equipoise as to the issue of nexus. See 38 C.F.R. § 3.102. As such, the Board finds that the third element of service connection is met, and therefore service connection for skin cancer is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for skin cancer and its residuals, to include malignant melanoma, squamous cell carcinoma, basal cell carcinoma and pre-cancerous actinic keratosis, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of lung nodules, he has report being exposed to chemicals, dust and exhaust in service which is consistent with the nature of his service, an August 2014 private medical opinion provides an indication of a causal relationship, and there is insufficient competent evidence to decide the claim. 38 U.S.C.A. § 1154(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed.

Likewise, the Veteran has a current diagnosis of a liver cyst, he has reported being exposed to chemicals in service which is consistent with the nature of his service, the Veteran indicated in January 2012 statement that a doctor had indicated his liver disability was due to chemical exposure, and there is insufficient competent evidence to make a decision on the claim. 38 U.S.C.A. § 1154(a); McLendon, 20 Vet. App. 79. Thus, a VA examination is needed.

Finally, the Veteran has a current diagnosis of a peripheral neuropathy, he has report being exposed cold temperatures in service at Loring Air Force Base, the Veteran testified he has experienced numbness in his hands and feet since service, and there is insufficient competent evidence to make a decision on the claim. 38 U.S.C.A. § 1154(a); McLendon, 20 Vet. App. 79. Thus, a VA examination is required.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran. Also, any temporary claims files should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further treatment records identified and authorized for release by the Veteran. 

2.  Obtain any outstanding VA treatment records.

3.  Additionally, any existing VA temporary files should be associated with the claims folder or the electronic record.

4.  All actions to obtain identified records should be documented. If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Contact the JSRRC for verification of exposure to herbicides using information provided by the Veteran in his September 2010 statement, in accordance with M21-1MR.IV.ii.2.C.10.q. 

6.  Schedule the Veteran for a VA examination with an appropriate medical professional to discuss the nature and etiology of his claimed lung disability. The claims folder and the associated electronic claims folder must be made available to the reviewer in conjunction with the examination. A note that they were reviewed should be included in the examination report. The reviewer should then answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's lung disability, to include bilateral lung nodules, is related to service including exposure to chemicals, jet fuel, exhaust and dust encountered in his duties on the flight line and claimed herbicide exposure?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however, attention is invited to the August 2014 private medical opinion indicating a potential link between the Veteran's service and his lung disability, a July 2010 CT report showing stable calcified granulomata and nodules in the lungs bilaterally, and the Veteran's August 2014 hearing testimony concerning difficulty breathing after service.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. Obtain a medical opinion from an appropriate medical professional concerning the nature and etiology of his claimed liver disability, to include a liver cyst. The claims folder and the associated electronic claims folder must be made available to the reviewer. A note that they were reviewed should be included in the report. The reviewer should then answer the following questions:

(a)  Does the Veteran have a liver disorder which is a congenital disease?  See VA treatment records which indicate a diagnosis of congenital cystic disease of the liver.

(b)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that a congenital liver disease pre-existed active service.

(c)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing congenital liver disorder WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(d)  If a response above is negative, is it at least as likely as not (a fifty percent probability or greater) that the liver disability, to include a liver cyst, is related to service to include exposure to chemicals, jet fuel, exhaust and dust encountered in his duties on the flight line and claimed herbicide exposure?

A detailed rationale supporting the examiner's opinion should be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

8. Schedule the Veteran for a VA examination with an appropriate medical professional to discuss the nature and etiology of his claimed residuals of a cold injury, to include peripheral neuropathy. The claims folder and the associated electronic claims folder must be made available to the reviewer in conjunction with the examination. A note that they were reviewed should be included in the examination report. The reviewer should then answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the residuals of a cold injury, to include peripheral neuropathy, are related to service?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however, attention is invited to the March 2014 private medical opinion indicating a potential link between the Veteran's service and his peripheral neuropathy, personnel records reflecting service at Loring Air Force Base from April 1964 to January 1966 (including a notation that "[d]uring the winter months he spends many hours performing snow removal, de-icing and many other less desirable jobs that must be performed in sub-freezing temperatures") and the Veteran's August 2014 hearing testimony concerning loss of feeling in his hands and feet.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

9. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


